I concur in the judgment and opinion. I write separately merely to address appellant's assertion that if the trial court's judgment is affirmed, crossing a roadway's right edge line cannot constitute the basis for an investigative stop. Our decision should not be construed in this fashion.
As the majority opinion correctly states, the issue in this case is whether specific and articulable facts exist indicating that a criminal violation had occurred. In driving-under-the-influence cases, erratic driving usually forms the factual basis for an investigative stop. In some cases, weaving within a single lane of travel may justify an investigative stop. See Montpelier v. Lyon (May 1, 1987), Williams App. No. WMS-86-16, unreported, 1987 WL 10630; State v.Hilleary (May 24, 1989), Miami App. No. 88-CA-5, unreported, *Page 146
1989 WL 55637; and State v. Riffle (Nov. 15, 1991), Ross App. No. 1698, unreported, 1991 WL 260786.
In the case sub judice, the record does not clearly describe the vehicle's contact with the roadway's right edge line. As the majority opinion points out, the evidence adduced at the suppression hearing does not disclose whether the vehicle's crossing of the edge line was momentary or for a long duration. The record does reveal, however, that appellee's vehicle crossed the edge line one time over a distance of one and one-half miles. The record further reveals that the arresting officer testified that appellee's vehicle did not weave or exhibit other erratic movements. During the suppression hearing the arresting officer testified as follows:
"Q. And during the time that you were following the defendant, ah, how did he move within the lane?
"A. Ah, nothing abnormal about the movement outside of the two occasions."
Therefore, I agree that the evidence adduced at the suppression hearing supports the trial court's judgment.